Case 5:20-cv-00490-JAK-PD Document 28 Filed 06/11/21 Page 1 of 1 Page ID #:1785



   1
                                                             JS-6
   2
   3
   4
   5
   6
   7
   8                     UNITED STATES DISTRICT COURT
   9                   CENTRAL DISTRICT OF CALIFORNIA
 10
 11    DURJAN GERMAINE GRAY,                     Case No. CV 20-490-JAK (PD)
 12                      Petitioner,
                                                 JUDGMENT
 13          v.
 14    CHRISTIAN PFEIFFER, Warden,
 15                      Respondent.
 16
 17         Pursuant to the Court’s Order Accepting the Report and
       Recommendation of United States Magistrate Judge,
 18
            IT IS ADJUDGED that the Petition is dismissed with prejudice.
 19
 20
 21    DATED: ________________.
               -XQH  
 22
                                       ____________________________________________
 23
                                            JOHN A. KRONSTADT
 24                                         UNITED STATES DISTRICT JUDGE
 25
 26
 27
 28
